ON MOTION TO DISMISS

PER CURIAM.
An insurer has appealed a non-final order which determines that the insured was not barred from recovering under the policy because of a failure to comply with a condition precedent. The insurer argues that we have jurisdiction because the order determines liability in favor of a party seeking affirmative relief and is thus appealable under Fla. R.App.P. 9.130(a)(3)(C)(iv). The problem with insurer’s position is that other liability issues, such as whether the claim is covered, remain pending before the trial court. As we recently said in Winkelman v. Toll, 632 So.2d 130, 131 (Fla. 4th DCA 1994):
Rule 9.130(a)(3)(C)(iv), authorizes the appeal of non-final orders which determine ‘the’ issue of liability, not ‘an’ issue of liability.
We therefore dismiss the appeal.
HERSEY, GUNTHER and KLEIN, JJ., concur.